DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 76 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 73-75, 78-80, 82-88 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over US6913047 (“Kane”) in view of US5934711 (“Gady”).
Regarding claim 73, Kane discloses (see figs. 10 and 23) drop tube segments (220, 100, and 260) for fluid communication with a fuel storage tank (300), the drop tube segments joined by a method comprising the steps of:
positioning a drop tube adapter (100) in generally coaxial, overlapping relationship with a first drop tube segment (top drop tube segment 220), the first drop tube segment comprising a first conduit (222) having a first conduit first end (224) and a first conduit second end (226), a first conduit wall (wall defining drop tube segment, at least partially defined by 228) spanning the first conduit first end and the first conduit second end, the first conduit wall defining a first conduit wall interior surface (230) defining a first conduit fluid path (top portion of flow path 234, relative to the orientation of fig. 23) through the first conduit from the first conduit first end to the first conduit second end, the drop tube adapter (100) defining an annular groove (groove within which o-ring seal 105; see fig. 21), the annular groove overlapped by the first conduit wall of the first conduit by said positioning step (see positioning between figs. 20 and 21), the drop tube adapter having a drop tube adapter first end (104; see fig. 9), a drop tube adapter second end (106; see fig. 9), a drop tube adapter wall (102) spanning the drop tube adapter first end and the drop tube adapter second end, the drop tube adapter wall defining a drop tube adapter wall interior surface (interior surface of conduit 102) defining a drop tube adapter fluid path (bottom portion of flow path 234, relative to the orientation of fig. 23) through the drop tube adapter from the drop tube adapter first end to the drop tube adapter second end, the drop tube adapter wall defining a drop tube adapter wall exterior surface (exterior surface of conduit 102);
positioning the first conduit wall about the annular groove of the drop tube adapter (see assembly of fig. 21) to fasten the drop tube adapter to the first drop tube segment (via one or more screws 246), with the first conduit fluid path in fluid communication with the drop tube adapter fluid path; and
positioning the drop tube adapter and first drop tube segment in fluid communication with the fuel storage tank (see assembly of fig. 24).
Kane discloses the first conduit wall of the drop tube segment being secured to the drop tube adapter by positioning screws (246; see fig. 23); however, Kane does not disclose a step of deforming the first conduit wall of the drop tube segment about the annular groove of the drop tube adapter to position the first conduit wall in the annular groove of the drop tube adapter.
Gady teaches (see figs. 2 and 3) fixing a first conduit (14) to a second conduit (10) by a step of deforming the first conduit (see deformed portions 40 and/or 42) about an annular groove (22a and/or 22b) of the second conduit to position the first conduit (see portions 40 and/or 42 in fig. 3) in the annular groove of the second conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kane by deforming the first conduit wall of the drop tube segment about the annular groove of the drop tube adapter, as taught by Gady, so as to more firmly fix and seal the first conduit wall to the drop tube adapter.
Regarding claim 74, Kane discloses fastening a second drop tube segment (260; see fig. 24) comprising:
a second conduit (260; see fig. 24) having a second conduit first end (top end of conduit 260, relative to the orientation of fig. 24) and a second conduit second end (bottom end, relative to the orientation of fig. 24), a second conduit wall (wall defining conduit 260) spanning the second conduit first end and the second conduit second end, the second conduit wall defining a second conduit wall interior surface (interior surface of conduit 260) defining a second conduit fluid path (flow path through conduit 260 receiving flow from fluid path 234) through the second conduit from the second conduit first end to the second conduit second end to an end (106) of the drop tube adapter opposite the first drop tube segment (220) so that the drop tube adapter fluid path is in fluid communication with the second conduit fluid path (see fig. 1, fluid flows from conduit 220, 100 through 260 to tank 300).
Regarding claim 75, Kane discloses the annular groove (groove within which o-ring seal 105; see fig. 21) of the drop tube adapter (100) is formed in the drop tube adapter wall (102) exterior surface and wherein said step of positioning the drop tube adapter in generally coaxial, overlapping relationship to the first drop tube segment comprises the step of inserting the drop tube adapter into the first conduit of the first drop tube segment through the first conduit first end (see fig. 21), the annular groove positioned within the first conduit by said inserting step.
Regarding claim 77, Kane discloses the method as claimed except for the drop tube adapter further defining a second annular groove, the second annular groove overlapped by the first conduit wall of the first conduit by said positioning step and wherein said deforming step further comprises deforming the first conduit wall about the second annular groove to position the first conduit wall in the second annular groove of the drop tube adapter to fasten the drop tube adapter to the first drop tube segment.
Gady teaches a second conduit (10) defining first and second annular grooves (22a and 22b), the first and second annular grooves overlapped by a first conduit wall (more specifically portions 40 and 42) of a first conduit (14) by a positioning step and wherein a deforming step comprises deforming (see deformed portions 40 and 42 in fig. 3) the first conduit wall about the first and second annular grooves to position the first conduit wall in the first and second annular grooves (see portions 40 and 42, which are disposed at least partially within respective grooves 22a and 22b) of the second conduit adapter to fasten the second conduit to the first conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kane and Gady by configuring the drop tube adapter to have a second annular groove and the first conduit wall being deformed to occupy the second annular groove, as taught by Gady, so as to have a connection between the drop tube adapter and first conduit, which is better secured and sealed.
Regarding claim 78, Kane disclose said fastening step comprises threadedly engaging (via threads 208 of conduit 100) the second drop tube segment (260) to drop tube adapter (100).
Regarding claim 79, Kane discloses the drop tube adapter (100) defines a through bore (bore extending through conduit 100) through the drop tube adapter wall (102), the method further comprising the step of positioning a fastener (screw(s) 246) and the through bore of the drop tube adapter to further fasten the drop tube adapter to the first drop tube segment (see assembly of fig. 23).
Regarding claim 80, the combination of Kane and Gady discloses the step of positioning an O-ring (Kane, 105) in the annular groove (Kane, groove within which o-ring seal 105; see fig. 21) in the drop tube adapter (Kane, 100) before the deforming step (Gady, see deformed portion(s) 40 and/or 42 in fig. 3), and wherein said deforming step further comprises forming an annular seal with the O-ring (Kane, 105, as modified to be compressed by the deformed portion(s), 40 and/or 42, of the first conduit by Gady, above).
Regarding claim 82, Kane discloses the drop tube adapter (100) comprises an overflow prevention valve (110).
Regarding claim 83, Kane discloses a fluid conduit (conduit defined by 220, 100 and 260; see fig. 24) for providing fluid communication with a fuel storage tank (300), comprising: a first drop tube segment (220) comprising a first conduit (222) having a first conduit first end (226; see fig. 20) and a first conduit second end (224; see fig. 20), a first conduit wall (wall defining conduit 220, at least partially defined by 228) spanning the first conduit first end and the first conduit second end, the first conduit wall defining a first conduit wall interior surface (230) defining a first conduit fluid path (flow path 234 extending through conduit ) through the first conduit from the first conduit first end to the first conduit second end; and
a drop tube adapter (100) having a drop tube adapter first end (106; see fig. 10), a drop tube adapter second end (104; see fig. 10), a drop tube adapter wall spanning the drop tube adapter first end and the drop tube adapter second end, the drop tube adapter wall defining a drop tube adapter wall interior surface (interior surface of conduit 100) defining a drop tube adapter fluid path (234) through the drop tube adapter from the drop tube adapter first end to the drop tube adapter second end, the drop tube adapter wall defining a drop tube adapter wall exterior surface (exterior surface conduit 100), the drop tube adapter having an annular groove (groove within which o-ring seal 105; see fig. 21) defined in the drop tube adapter wall, the drop tube adapter positioned in generally coaxial, overlapping relationship with the first drop tube segment (see assembly of fig. 21), with said first conduit wall overlapping said annular groove and the first conduit wall of the first drop tube segment disposed about the annular groove of the drop tube adapter and fastened to the drop tube adapter (see assembly of fig. 21), with the first conduit fluid path in fluid communication with the drop tube adapter fluid path and with the first conduit fluid path and the drop tube adapter fluid path in fluid communication with the fuel storage tank (see fig. 24).
Kane does not disclose the first drop tube segment deformed about the annular groove of the drop tube adapter to position the first conduit wall in the annular groove of the drop tube adapter.
Gaby teaches (see figs. 2 and 3) fixing a first conduit (14) to a second conduit (10) by a step of deforming the first conduit (see deformed portions 40 and/or 42) about an annular groove (22a and/or 22b) of the second conduit to position the first conduit (see portions 40 and/or 42 in fig. 3) in the annular groove of the second conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kane by deforming the first conduit wall of the drop tube segment about the annular groove of the drop tube adapter, as taught by Gaby, so as to more firmly fix and seal the first conduit wall to the drop tube adapter.
Regarding claim 84, Kane discloses a second drop tube segment (260; see fig. 24) comprising 
a second conduit (260; see fig. 24) having a second conduit first end (top end of conduit 260, relative to the orientation of fig. 24) and a second conduit second end (bottom end, relative to the orientation of fig. 24), a second conduit wall (wall defining conduit 260) spanning the second conduit first end and the second conduit second end, the second conduit wall defining a second conduit wall interior surface (interior surface of conduit 260) defining a second conduit fluid path (flow path through conduit 260 receiving flow from fluid path 234) through the second conduit from the second conduit first end and the second conduit second end, the drop tube adapter further comprising a fastener (threads 208; see fig. 10) proximate to said drop tube adapter first end (106), said second drop tube segment having a cooperative fastener (female threads, which engage male threads 208 of the drop tube adapter 100; see figs. 10 and 24) secured to said fastener of said drop tube adapter so that the drop tube adapter fluid path is in fluid communication with the second conduit fluid path and the first conduit fluid path is in fluid communication with the second conduit fluid path through the drop tube adapter fluid path so that a fluid can pass through the first conduit fluid path, the drop tube adapter fluid path and the second conduit fluid path to reach the storage tank (300; see fig. 24).
Regarding claim 85, Kane discloses the fastener (male threads 208; see fig. 10) of the drop tube adapter (100) and the cooperative fastener (female threads, which engage male threads 208 of the drop tube adapter 100; see figs. 10 and 24) of the second drop tube segment (260) comprise compatible threads.
Regarding claim 86, Kane discloses the drop tube adapter (100) further defines a through bore (bore(s) through which screw(s) 246 extend) through the drop tube adapter wall (102), the fluid conduit (mainly defined by 220, 100 and 260) further comprising a fastener (screw(s) 246; see fig. 23) and the through bore of the drop tube adapter to further fasten the drop tube adapter to the first drop tube segment (220; see fig. 23).
Regarding claim 87, the combination of Kane and Gady discloses an O-ring (Kane, 105) positioned in the annular groove (Kane, groove within which o-ring seal 105; see fig. 21) in the drop tube adapter (Kane, 100), the first conduit wall (Kane, 220, as modified by Gady, 14, above) deformed about the annular groove (Gady, see deformation(s) 40 and/or 42) such that the first conduit wall forms an annular seal with the O-ring (Kane, 105, as modified to be compressed by the deformed portion(s), 40 and/or 42, of the first conduit by Gady, above).
Regarding claim 88, Kane discloses said annular groove (groove within which o-ring seal 105; see fig. 21) of said drop tube adapter (100) is formed in said drop tube adapter wall (102) exterior surface and wherein the drop tube adapter is inserted into said first conduit (220; see fig. 21) of said first drop tube segment through said first conduit first end to position said annular groove within said first conduit (see fig. 21).
Regarding claim 92, Kane discloses said drop tube adapter (100) comprises an overfill prevention valve (110).
Regarding claim 91, Kane discloses the fluid conduit as claimed except for the drop tube adapter further defining a second annular groove, said first conduit wall overlapping said second annular groove and the first conduit wall of the drop tube segment deformed about the second annular groove of the drop tube adapter to position the first conduit wall in the second annular groove of the drop tube adapter to fasten the drop tube adapter to the first drop tube segment.
Gady teaches a second conduit (10) defining first and second annular grooves (22a and 22b), the first and second annular grooves overlapped by a first conduit wall (more specifically portions 40 and 42) of a first conduit (14) by a positioning step and wherein a deforming step comprises deforming (see deformed portions 40 and 42 in fig. 3) the first conduit wall about the first and second annular grooves to position the first conduit wall in the first and second annular grooves (see portions 40 and 42, which are disposed at least partially within respective grooves 22a and 22b) of the second conduit adapter to fasten the second conduit to the first conduit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kane and Gady by configuring the drop tube adapter to have a second annular groove and the first conduit wall being deformed to occupy the second annular groove, as taught by Gady, so as to have a connection between the drop tube adapter and first conduit, which is better secured and sealed.
Claim(s) 81 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane and Gady, as applied to claim(s) 73 and 83 above, and further in view of US2014/0076421 (“Kuehn”).
Regarding claims 81 and 90, the combination of Kane and Gady discloses the first conduit fluid path through the first conduit/first drop tube segment (Kane, 220) and the drop tube adapter fluid path (Kane, 234) through the drop tube adapter (Kane, 100) being sized to allow flow therethrough; however, the combination of Kane and Gady are silent to the flow rate being 400 gallons per minute.
Kuehn teaches drop tube segments (see drop tube extending within tank 94 in fig. 1) configured to allow a flow rate of 400 gallons per minute (more specifically 400-450 gpm; see paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kane and Gady by configuring the drop tube segments to allow a flow rate of 400 gallons per minute, as taught by Kuehn, so as to allow sufficient flow to permit filling of the fuel storage tank within a predetermined time.
Response to Arguments
Applicant's arguments filed September 6, 2022, have been fully considered but they are not persuasive.
With regards to the 35 U.S.C. § 103 rejection(s) of independent claims 73 and 83 over U.S. Patent No. 6,913,047 to Kane et al. (“Kane”) in view of U.S. Patent No. 5,934,711 to Gady (“Gady”), Applicant argues that
Applicant respectfully submits that such deformation is counter-indicated by the disclosure of Kane.
…With sealing member 105 thusly compressed between segments 220, 100, there is no room in the groove in which sealing member 105 is positioned for a deformed portion of the wall of segment 220 to be positioned without displacing sealing member 105 from its operative sealing position and/or having a destructive impact on sealing member 105. This movement or destruction of sealing member 105 would impede, not improve the sealing effect.
As clearly illustrated in the exemplifications of Figs. 57-59 of the present disclosure, the claimed groove is large enough to accommodate both an O-ring and a deformed portion of the overlapping wall. No such provision is made in Kane, in which inserting segment 100 into segment 220 is enough to compress sealing member 105 to form a fluid seal. Because the groove housing sealing member 105 of Kane is not sized to receive a portion of the wall of segment 220, the method/structure of Applicants independent claims 73 and 83 cannot be met by the combination of Kane and Gady and all pending rejections should be withdrawn.

The examiner respectfully disagrees.  As illustrated in Kane, Fig. 23A, tubular members 228 and 111 have a gap therebetween, which is sealed by sealing ring 105.  The o-ring seal members of Kane are preferably made from resilient/elastomer materials (see Kane specification col. 3, lines 8-15), allows for better durability.  Elastomeric seals, such as o-ring (Kane, 105), provide sealing between two surfaces by compression therebetween, the pressure resistance of the seal being determined by the type of elastomer and amount of compression between the sealing surfaces.  There is no support that the o-ring seal (Kane, 105) would be displaced or destroyed by compression.  On the contrary, as evidenced by Gady (Gady, specification col. 4, lines 1-11), radially deforming an outer pipe (Gady, 14) to compress o-ring seals (Gady, 30) allows for sealing and locking of the inner (Gady, 10) and outer (Gady, 14) pipes together.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kane by radially deforming the outer pipe (Kane, 228) around o-ring seal (Kane, 105), as taught by Gady (see Gady deformed portion 40), to better seal and lock the pipe segments (Kane, 228 and 111) together.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753